The New York Constitution, article VII, section 1, provides: "The credit of the State shall not in any manner be given or loaned to or in aid of any individual, association or corporation." I am unable to agree with my associates that this limitation prohibits the creation of a debt upon submission to the people, pursuant to article VII, section 4, for the purpose of raising money to pay soldiers' bonuses or for any other public purpose which is to be carried out by the state itself without the intervening agency of an individual, association or corporation. *Page 493 
The credit of the state is not given to or in aid of the recipients of the state's bounty under chapter 872, Laws of 1920. It is not given or loaned "in any manner." It is sold in the market to the purchasers of the bonds. The borrowed money becomes the money of the state and is held subject to the provisions of article VIII, section 9. It may not be given "to or in aid of any * * * private undertaking." Except for such limitation, it may be given to individuals for any public purpose "in pursuance of an appropriation by law," but not otherwise. (Const. art. 3, § 21.)
The payment of soldiers' bonuses is or may be recognized as being for a public purpose and a public undertaking. The purpose and the undertaking are to supplement the pay of the soldiers and thereby to promote military zeal in the future. Whether the sense of gratitude or the sense of obligation prevailed with the legislature and the people as the impulse of the legislation; whether the bonus is to be regarded as alms or honorarium, thus becomes a matter of indifference to the court. What to one seems an act of gratitude becomes to another the recognition of an equity. But the state may borrow money for its public purposes whether moved thereto by benevolence or by moral constraint, so long as no association, corporation or private undertaking acting as a quasi state agency receives the money or is thereby aided.
I vote to affirm.
HISCOCK, Ch. J., HOGAN, McLAUGHLIN and CRANE, JJ., concur with ANDREWS, J.; CARDOZO and POUND, JJ., each read a dissenting opinion.
Judgment reversed, etc. *Page 494